Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive. 
In regards to independent claim 1, Applicant argues Harada fails to teach or suggest generating “a plurality of submaps” using “the perception data and the pose data”. That Harada teaches segmenting a map into tiles, which is not the same as generating submaps as claimed and is not based on pose data describing a pose of the vehicle. Instead, Harada individually optimizes tiles relative to a pose within individual tiles, but that pose is not clearly defined or explained as a pose of the vehicle. Further that Mendonca fails to remedy this deficiency. Applicant argues because of this deficiency, no prima facie obviousness can be established and therefore independent claim 1 is allowable. 
However, Harada teaches a map alignment system that divides map data in two separate grids ([0028]). This is generating a plurality of submaps as smaller map grids are generated by dividing the map into multiple sets of grids. Harada also teaches that at least a portion of map data is acquired through sensors within the vehicle ([0038]), which means that the map data itself, and therefore the submaps as well, are generated at least in part using perception data. Further, Harada teaches maps are accessed based on the route the vehicle plans to follow ([0039]) and tiles may be optimized for pose ([0060]). While Harada does not explicitly state such optimizing for pose is a pose of the vehicle or a pose of the map tile, Harada still requires pose to be input into the map generation, as a route itself is based on the pose of a vehicle. Take, for example, the situation in which a vehicle has to make a U-turn to travel along the expected route. First of all, where the vehicle facing in the opposite direction, and therefore a different pose, it would not need to make a U-turn because it already faces the correct direction. Then, while traveling on the U-turn, if the vehicle were to depart from one map tile and enter another because of the turn, map data must still be accessed because that maneuver is still included in the route. As such, because the route itself must incorporate pose, otherwise a vehicle would not be able to travel along it, and the map data is selected based on the route, the submaps too must be generated at least in part based on the pose of the vehicle. 
Still further, while not clearly incorporated into the previous rejection of this limitation and not intended to be incorporated into any rejection now, it is thought that as sensor information is used to update acquire map data, and sensors in order to be useful must have a predefined or known pose relative to the vehicle also incorporate pose information into the map data. 
Mendonca has not been used to address this challenged limitation but readily could be because the pose of the user equipment, which may be a vehicle, and the camera are both observed and used to update map data ([0054]). 
As such, this argument is unpersuasive.  
Applicant argues independent claims 18 and 23 recite similar features to independent claim 1 and therefore are allowable for the same reasons. 
This argument is unpersuasive for the same reasons as given above. 
Applicant argues dependent claim 2, in particular, which depends on independent claim 1, is allowable because the references do not establish prima facie obviousness. In particular, Applicant argues the limitation “merging the portion of the cached plurality of submaps to generate a merged submap, the response to the vehicle autonomy system comprising the merged submap.” Is not taught. Instead, the Applicant argues, Harada teaches as cited by the Examiner, optimizing tiles by smoothing inaccuracies or otherwise aligning features within the tiles to correct inaccurate map data, which is not the same as merging submaps. 
However, the purpose of the optimizing by smoothing and aligning is to provide a map output overlaying multiple grids of map data on top of each other, such that these are all locally aligned. This takes data, for example, from each grid and aligns it through tiles on separate grids ([0032]). This then results in an output like Figure 6, which shows different grids aligned to each other and overlaid. This is merging submaps because it provides overlaid submaps for navigation (Fig 6, [0052]). This must mean that the data from each submap is represented in other submaps and therefore merging must occur, otherwise the submaps would not be particularly usable for navigation. Likewise, the purpose of the invention is that it provides both global combined map data and locally accurate map data while overcoming the conventional deficiency of local inaccuracy ([0003]), as such, it would be illogical if the map data was not combined in some way. The limitation reciting “merging” does not present much structure of how “merging” is performed and as such, a reasonably broad interpretation is appropriate, such that overlaying one map onto another and using the overlaid maps to navigate is a form of merging the maps. 
As such, this argument is unpersuasive because the submaps are overlaid and then used to navigate the vehicle, which is a functional merging of the submaps. 
Applicant argues the dependent claims are allowable by virtue of their dependency on allowable base claims. 
This argument is unpersuasive for the same reasons as given above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 11, 18-20, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 20180225835) in view of Mendonca et al. (US 20170357858).
In regards to claim 1, Harada teaches a system for providing map data to a vehicle, (Fig 1 & 2) comprising: 
at least one sensor that collects perception data; ([0079] sensor system 120 includes one or more radar, lidar, sonar, or cameras.)
a static map memory that stores static map data; ([0037] map data 260 may be stored in database 250 on a memory or stored in map alignment system 170 memory 210. [0071] map data can include one or more static obstacle maps.)
a cache memory; ([0037] map data stored in cache memory.) and 
at least one processor in communication with the static map memory, the at least one processor being programmed to perform operations comprising: ([0029] map alignment 170 system includes or works with processor 110.)
accessing pose data describing a pose of the vehicle; ([0083] processor 110 of map alignment system 170 may communicate with vehicle to determine various information, including control movement, speed, maneuvering, heading, and direction, which forms a pose of the vehicle.)
using the perception data and the pose data to generate a plurality of submaps for the vehicle from the static map data; ([0028] map alignment system 170 divides map data 260 into two separate grids. The divided grids are submaps. [0039] maps may be accessed based on the route the vehicle plans to follow and preloaded to the vehicle. [0060] map tiles may be optimized for pose. [0038] at least a portion of map data is acquired through sensors integrated within the vehicle. This must be within a sensor radius of the vehicle as the sensors are only able to acquire reliable data within a manufacturer determined radius, adjusted by visibility. As route and pose are accessed and the tiles are optimized for these factors, pose must be factored into determining the plurality of grids around the vehicle. Likewise, at minimum, the closest tile must be updated with sensor information.)
caching the plurality of submaps in the cache memory; ([0028] map alignment system 170, divides map data 260 into two separate grids. The divided grids are submaps. [0041] divided grids are stored in cache or working memory.)
receiving a map request from a vehicle autonomy system of the vehicle; ([0091] autonomous driving module may, in combination with the map alignment system 170, be configured to determine travel paths, driving maneuvers, modifications, based on sensor information, the driving scene, and other relevant information. One of ordinary skill would have understood that the autonomous driving module must request a map from the map alignment system first in order to effectively determine a travel path for the vehicle.) and 
providing a response to the vehicle autonomy system, the response based on at least one of the cached plurality of submaps. ([0091] autonomous driving module may, in combination with the map alignment system 170, be configured to determine travel paths, driving maneuvers, modifications, based on sensor information, the driving scene, and other relevant information. One of ordinary skill would have understood that the autonomous driving module must request a map from the map alignment system first in order to effectively determine a travel path for the vehicle and this requires a response. Relevant information must include divided grids.)
	Harada does not teach:
using the perception data and the pose data to generate a plurality of submaps for the vehicle from the static map data, the plurality of submaps comprising a perceived submap generated using the perception data and a static submap generated using the static map data, an area of the perceived submap being selected to include an area within a sensor radius of the vehicle when the vehicle is at the pose;
However, Mendonca teaches creating map information using cameras and the pose of a user device, which may be integrated within a vehicle ([0052]-[0055], [0009]). The new map information may be stored in one or more of a local feature map, a prior map, or a global map ([0069]), where the maps are quantized into individual units, taking, for example, the form of cubes when the map is a 3D map ([0052]). Further, the prior map may be built of features within a predetermined threshold distance of the camera ([0082]).  Still further, all camera information must be within a sensor radius as the sensors are only able to acquire reliable data within a manufacturer determined radius, adjusted by visibility. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the mapping system of Harada, by incorporating the teachings of Mendonca, such that either one of the submaps of Harada is determined based on the camera and pose information as explained in Mendonca or an additional submap is added based on the same camera and pose information, both within a sensor radius. 
The motivation to do so is that, as acknowledged by Mendonca, such a modification allows for correcting for errors ([0054]), which thereby improves the safety of the vehicle and the passengers. 

In regards to claim 2, Harada, as modified by Mendonca, teaches the system of claim 1, the operations further comprising:
determining a current submap including the vehicle based on the pose data; ([0091] autonomous driving module may, in combination with the map alignment system 170, be configured to determine travel paths, driving maneuvers, modifications, based on sensor information, the driving scene, and other relevant information. One of ordinary skill would have understood that the autonomous driving module must request a map from the map alignment system first in order to effectively determine a travel path for the vehicle. [0060] map may be divided and optimized relative to pose. [0039] maps may be determined at least in part on the route, which includes pose information.)
deriving at least one point from the current submap; ([0039] determines a center point of closest map in relation to vehicle.)
determining a portion of the cached plurality of submaps that is within a predetermined sensor radius of the at least one point; ([0039] determines a center point of closest map in relation to vehicle, then determines relevant neighboring tiles from second grid. As the tiles are of a predetermined size, the neighboring tiles must be within a predetermined radius of the center point, which is also a sensor radius, for example, of a gps sensor.) and
merging the portion of the cached plurality of submaps to generate a merged submap, the response to the vehicle autonomy system comprising the merged submap. ([0032] alignment module optimizes tiles by smoothing and aligning features. This is merging the submaps together. [0056] these relevant tiles are loaded into working memory, [0057] which is then used to control the vehicle. This must be transmitted to the vehicle as a response.)

In regards to claim 3, Harada, as modified by Mendonca, teaches the system of claim 2, the operations further comprising:
identifying a sub-region of interest along a route; ([0038] map module can determine closest tile to the vehicle. The closest tile is a sub-region of interest along the route of the vehicle.)
determining a portion of the cached plurality of submaps in the sub-region of interest using the pose data; ([0091] autonomous driving module may, in combination with the map alignment system 170, be configured to determine travel paths, driving maneuvers, modifications, based on sensor information, the driving scene, and other relevant information. [0060] map may be divided and optimized relative to pose. [0039] maps may be determined at least in part on the route, which includes pose information and closest tiles to the vehicle and neighboring tiles to those tiles are loaded.)
deriving at least one geometric point from each of the portion of the cached plurality of submaps in the sub-region of interest; ([0039] center points of the tiles are determined to at least check which tiles are the closest to the vehicle.)
determining a second portion of the cached plurality of submaps that is within a predetermined sensor radius of the at least one geometric point for each received submap; ([0039] determines a center point of closest map in relation to vehicle, then determines relevant neighboring tiles from second grid. As the tiles are of a predetermined size, the neighboring tiles must be within a predetermined radius of the center point, which is also a sensor radius, for example, of a gps sensor.) and
merging the second portion of the cached plurality of submaps to generate a merged submap, the response to the vehicle autonomy system comprising the merged submap. ([0032] alignment module optimizes tiles by smoothing and aligning features. This is merging the submaps together. [0056] these relevant tiles are loaded into a cache or working memory, [0057] which is then used to control the vehicle. This must be transmitted to the vehicle somehow, and one of ordinary skill in the art would have understood it would have been a response to the earlier request.)

In regards to claim 5, Harada, as modified by Mendonca, teaches the system of claim 1, the operations further comprising generating a submap-to-submap transform graph comprising a transform from a reference frame of a first submap of the cached plurality of submaps to at least one neighbor submap neighboring the first submap. ([0032] alignment module optimizes tiles by smoothing inaccuracies and aligning features within tiles to correct inaccuracies. This may be done for individual tiles or groups of tiles. This is providing a transform between neighboring submaps, and may be used for all tiles along a route. One of ordinary skill would have understood that the maps must be aligned based on some rule set, which is a transform graph, which is necessarily present. [0060] map tiles may be aligned based on pose, and [0039] the closest map tile to the vehicle. This transforms the map tiles based on the vehicle pose, into the vehicle's reference frame based on the vehicle's location.)

In regards to claim 11, Harada, as modified by Mendonca, teaches the system of claim 1, the operations further comprising: 
requesting static map data from the static map memory based on at least one of pose and route plan data describing a route of the vehicle; ([0091] autonomous driving module may, in combination with the map alignment system 170, be configured to determine travel paths, driving maneuvers, modifications, based on sensor information, the driving scene, and other relevant information. [0056] relevant tiles are loaded into working memory, [0057] which is then used to control the vehicle. One of ordinary skill would have understood that a request for a map must happen first in order to effectively determine a travel path for the vehicle.) and
merging the requested static map data into submaps and generating a response message including the merged submaps in response to the map request. ([0032] alignment module optimizes tiles by smoothing and aligning features. This is merging the submaps together. [0056] these relevant tiles are loaded into working memory, [0057] which is then used to control the vehicle.)

In regards to claim 18, Harada teaches a computer-implemented method of providing map data to a vehicle autonomy system of a vehicle, (Fig 3 & 7) comprising: 
collecting perception data using at least one sensor of the vehicle; ([0079] sensor system includes one or more radar, lidar, sonar, or cameras.)
accessing pose data describing a pose of the vehicle; ([0083] map alignment system may communicate with vehicle to determine various information, including control movement, speed, maneuvering, heading, and direction, which forms a pose of the vehicle.)
generating a plurality of submaps from static map data, the generating of the plurality of submaps based on at least one of the pose of the vehicle and the perception data; ([0028] map alignment system divides map 260 into two separate grids. The divided grids are submaps. [0039] maps may be accessed based on the route the vehicle plans to follow and preloaded to the vehicle. [0060] map tiles may be optimized for pose. [0038] map alignment system acquires at least a portion of map data using various sensors integrated with the vehicle 100. [0076], [0077] sensor system of vehicle includes internal vehicle sensors that determine information about the vehicle and environment sensors that determine information about the driving environment. This is in the form of perception data and must be within a sensor radius of the vehicle as the sensors are only able to acquire reliable data within a manufacturer determined radius, adjusted by visibility. As route and pose are accessed and the tiles are optimized for these factors, pose must be factored into determining the plurality of grids around the vehicle. Likewise, at minimum, the closest tile must be updated with sensor information.)
caching the plurality of submaps in a cache memory; ([0091] autonomous driving module may, in combination with the map alignment system, be configured to determine travel paths, driving maneuvers, modifications, based on sensor information, the driving scene, and other relevant information. One of ordinary skill would have understood that the autonomous driving module must request a map from the map alignment system first in order to effectively determine a travel path for the vehicle.)
receiving a map request from the vehicle autonomy system; ([0091] autonomous driving module may, in combination with the map alignment system 170, be configured to determine travel paths, driving maneuvers, modifications, based on sensor information, the driving scene, and other relevant information. One of ordinary skill would have understood that the autonomous driving module must request a map from the map alignment system first in order to effectively determine a travel path for the vehicle.) and 
providing a response to the vehicle autonomy system, the response based on at least one of the cached plurality of submaps. ([0091] autonomous driving module may, in combination with the map alignment system 170, be configured to determine travel paths, driving maneuvers, modifications, based on sensor information, the driving scene, and other relevant information. One of ordinary skill would have understood that the autonomous driving module must request a map from the map alignment system first in order to effectively determine a travel path for the vehicle and this requires a response. Relevant information must include divided grids.)
Harada does not teach:
generating a plurality of submaps from static map data, the generating of the plurality of submaps based on at least one of the pose of the vehicle and the perception data, the plurality of submaps comprising a perceived submap generated using the perception data and a static submap generated using the static map data, an area of the perceived submap being selected to include an area within a sensor radius of the vehicle when the vehicle is at the pose;
However, Mendonca teaches creating map information using cameras and the pose of a user device, which may be integrated within a vehicle ([0052]-[0055], [0009]). The new map information may be stored in one or more of a local feature map, a prior map, or a global map ([0069]), where the maps are quantized into individual units, taking, for example, the form of cubes when the map is a 3D map ([0052]). Further, the prior map may be built of features within a predetermined threshold distance of the camera ([0082]).  Still further, all camera information must be within a sensor radius as the sensors are only able to acquire reliable data within a manufacturer determined radius, adjusted by visibility. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the mapping method of Harada, by incorporating the teachings of Mendonca, such that either one of the submaps of Harada is determined based on the camera and pose information as explained in Mendonca or an additional submap is added based on the same camera and pose information, both within a sensor radius. 
The motivation to do so is that, as acknowledged by Mendonca, such a modification allows for correcting for errors ([0054]), which thereby improves the safety of the vehicle and the passengers.

In regards to claim 19, Harada, as modified by Mendonca, teaches the method of claim 18, further comprising:
determining a current submap including the vehicle based on the pose data; ([0091] autonomous driving module may, in combination with the map alignment system, be configured to determine travel paths, driving maneuvers, modifications, based on sensor information, the driving scene, and other relevant information. One of ordinary skill would have understood that the autonomous driving module must request a map from the map alignment system first in order to effectively determine a travel path for the vehicle. [0060] map may be divided and optimized relative to pose. [0039] maps may be determined at least in part on the route, which includes pose information.)
deriving at least one point from the current submap; ([0039] determines a center point of closest map in relation to vehicle, then determines relevant neighboring tiles from second grid.) 
determining a portion of the cached plurality of submaps that is within a predetermined sensor radius of the at least one point; ([0039] determines a center point of closest map in relation to vehicle, then determines relevant neighboring tiles from second grid. As the tiles are of a predetermined size, the neighboring tiles must be within a predetermined radius of the center point, which is also a sensor radius, for example, of a gps sensor.) and
merging the portion of the cached plurality of submaps to generate a merged submap, the response to the vehicle autonomy system comprising the merged submap. ([0032] alignment module optimizes tiles by smoothing and aligning features. This is merging the submaps together. [0056] these relevant tiles are loaded into working memory, [0057] which is then used to control the vehicle. This must be transmitted to the vehicle somehow, and one of ordinary skill in the art would have understood it would have been a response to the earlier request.)

In regards to claim 20, Harada, as modified by Mendonca, teaches the method of claim 19, further comprising:
identifying a sub-region of interest along the route; ([0038] map module can determine closest tile to the vehicle. The closest tile is a sub-region of interest along the route of the vehicle.)
determining a portion of the cached plurality of submaps in the sub-region of interest using the pose data; ([0091] autonomous driving module may, in combination with the map alignment system 170, be configured to determine travel paths, driving maneuvers, modifications, based on sensor information, the driving scene, and other relevant information. [0060] map may be divided and optimized relative to pose. [0039] maps may be determined at least in part on the route, which includes pose information and closest tiles to the vehicle and neighboring tiles to those tiles are loaded.)
deriving at least one geometric point from each of the portion of the cached plurality of submaps in the sub-region of interest; ([0039] determines a center point of closest map in relation to vehicle, then determines relevant neighboring tiles from second grid.)
determining a second portion of the cached plurality of submaps that is within a predetermined sensor radius of the at least one geometric point for each received submap; ([0039] determines a center point of closest map in relation to vehicle, then determines relevant neighboring tiles from second grid. As the tiles are of a predetermined size, the neighboring tiles must be within a predetermined radius of the center point, which is also a sensor radius, for example, of a gps sensor.) and
merging the second portion of the cached plurality of submaps to generate a merged submap, the response to the vehicle autonomy system comprising the merged submap. ([0032] alignment module optimizes tiles by smoothing and aligning features. This is merging the submaps together. [0056] these relevant tiles are loaded into working memory, [0057] which is then used to control the vehicle. This must be transmitted to the vehicle somehow, and one of ordinary skill in the art would have understood it would have been a response to the earlier request.)

In regards to claim 23, Harada teaches a non-transitory machine-readable medium comprising instructions thereon that, when executed by at least one processor unit, causes the at least one processor unit to perform operations comprising: ([0095] may take the form of programs stored in computer-readable storage medium.)
accessing pose data describing a pose of a vehicle; ([0083] processor 110 of map alignment system 170 may communicate with vehicle to determine various information, including control movement, speed, maneuvering, heading, and direction, which forms a pose of the vehicle.)
accessing static map data; ([0037] map data 260 may be stored in database 250 on a memory or stored in map alignment system 170 memory 210. [0071] map data can include one or more static obstacle maps. [0039] maps may be accessed based on the route the vehicle plans to follow and preloaded to the vehicle.)
using perception data collected by at least one sensor of the vehicle and the pose data to generate a plurality of submaps for the vehicle from the static map data; ([0028] map alignment system 170 divides map data 260 into two separate grids. The divided grids are submaps. [0039] maps may be accessed based on the route the vehicle plans to follow and preloaded to the vehicle. [0060] map tiles may be optimized for pose. [0038] at least a portion of map data is acquired through sensors integrated within the vehicle. This must be within a sensor radius of the vehicle as the sensors are only able to acquire reliable data within a manufacturer determined radius, adjusted by visibility. As route and pose are accessed and the tiles are optimized for these factors, pose must be factored into determining the plurality of grids around the vehicle. Likewise, at minimum, the closest tile must be updated with sensor information.)
caching the plurality of submaps at a cache memory; ([0028] map alignment system 170, divides map data 260 into two separate grids. The divided grids are submaps. [0041] divided grids are stored in cache or working memory.)
receiving a map request from a vehicle autonomy system of the vehicle; ([0091] autonomous driving module may, in combination with the map alignment system, be configured to determine travel paths, driving maneuvers, modifications, based on sensor information, the driving scene, and other relevant information. One of ordinary skill would have understood that the autonomous driving module must request a map from the map alignment system first in order to effectively determine a travel path for the vehicle.) and 
providing a response to the vehicle autonomy system, the response based on at least one of the cached plurality of submaps. ([0091] autonomous driving module may, in combination with the map alignment system 170, be configured to determine travel paths, driving maneuvers, modifications, based on sensor information, the driving scene, and other relevant information. One of ordinary skill would have understood that the autonomous driving module must request a map from the map alignment system first in order to effectively determine a travel path for the vehicle and this requires a response. Relevant information must include divided grids.)
Harada does not teach:
using perception data collected by at least one sensor of the vehicle and the pose data to generate a plurality of submaps for the vehicle from the static map data, the plurality of submaps comprising a perceived submap generated using the perception data and a static submap generated using the static map data, an area of the perceived submap being selected to include an area within a sensor radius of the vehicle when the vehicle is at the pose;
However, Mendonca teaches creating map information using cameras and the pose of a user device, which may be integrated within a vehicle ([0052]-[0055], [0009]). The new map information may be stored in one or more of a local feature map, a prior map, or a global map ([0069]), where the maps are quantized into individual units, taking, for example, the form of cubes when the map is a 3D map ([0052]). Further, the prior map may be built of features within a predetermined threshold distance of the camera ([0082]).  Still further, all camera information must be within a sensor radius as the sensors are only able to acquire reliable data within a manufacturer determined radius, adjusted by visibility. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the mapping instructions of Harada, by incorporating the teachings of Mendonca, such that either one of the submaps of Harada is determined based on the camera and pose information as explained in Mendonca or an additional submap is added based on the same camera and pose information, both within a sensor radius. 
The motivation to do so is that, as acknowledged by Mendonca, such a modification allows for correcting for errors ([0054]), which thereby improves the safety of the vehicle and the passengers. 

In regards to claim 24, Harada, as modified by Mendonca, teaches the system of claim 1, the operations further comprising accessing route plan data describing a route of the vehicle, wherein the generating of the plurality of submaps is also using the route plan data. ([0039] mapping module uses route data to determine tiles closest to the vehicle. This necessarily requires accessing route pan data describing the route before determining closest tiles. Mapping module then loads closest and neighboring tiles.)

In regards to claim 25, Harada, as modified by Mendonca, teaches the method of claim 18, the generating of the plurality of submaps also being based on route information for the vehicle. ([0039] mapping module uses route data to determine tiles closest to the vehicle. Mapping module then loads closest and neighboring tiles.)

In regards to claim 26, Harada, as modified by Mendonca, teaches the machine-readable medium of claim 23, the operations further comprising accessing route plan data describing a route of the vehicle, wherein the generating of the plurality of submaps is also using the route plan data. ([0039] mapping module uses route data to determine tiles closest to the vehicle. This necessarily requires accessing route pan data describing the route before determining closest tiles. Mapping module then loads closest and neighboring tiles.)

Claims 4, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Harada in view Mendonca, in further view of Sim (US 20190113925).
In regards to claim 4, Harada, as modified by Mendonca, teaches the system of claim 1.
Harada also teaches smoothing inaccuracies between different maps tiles by aligning features within the tiles ([0032]). This requires re-orienting map tiles such that they share a reference frame.  
Harada, as modified by Mendonca, does not teach: the operations further comprising converting a first cached submap and a second cached submap of the cached submaps to a lane graph, the converting comprising transforming the first cached submap and the second cached submap to a common reference frame, the response to the vehicle autonomy system comprising the lane graph.
However, Sim teaches generating a lane model using equations of curves and GPS coordinates ([0128], [0129]). This model is then used to control the vehicle and based primarily on map information ([0137]). This is converting map information into lane information, which is a lane graph.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the mapping system of Harada, as already modified by Mendonca, by incorporating the teachings of Sim, such that the vehicle may determine lane information based at least in part upon map information, which includes the tiles of Harada once aligned to a common reference frame, as modified by Mendonca, and this information may be transmitted to the vehicle based upon a request.
The motivation to do so is that, as acknowledged by Sim, this allows for autonomous driving to be performed even when sensor information is unreliable ([0137]), which allows for safer driving. Likewise, one of ordinary skill in the art would have recognized this advantage extends to manual driving as well.

In regards to claim 21, Harada, as modified by Mendonca, teaches the method of claim 18.
Harada, as modified by Mendonca, does not teach: further comprising converting at least one of the cached submaps to a lane graph, the response to the vehicle autonomy system comprising the lane graph.
Sim teaches generating a lane model using equations of curves and GPS coordinates ([0128], [0129]). This model is then used to control the vehicle and based primarily on map information ([0137]). This is converting map information in lane information, which is a lane graph.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the mapping method of Harada, as already modified by Mendonca, by incorporating the teachings of Sim, such that the vehicle may determine lane information based at least in part upon map information, which includes the tiles of Harada, as modified by Mendonca, and this information may be transmitted to the vehicle based upon a request.
The motivation to do so is that, as acknowledged by Sim, this allows for autonomous driving to be performed even when sensor information is unreliable ([0137]), which allows for safer driving. Likewise, one of ordinary skill in the art would have recognized this advantage extends to manual driving as well.

In regards to claim 22, Harada, as modified by Mendonca and Sim, teaches the method of claim 21, further comprising generating a submap-to-submap transform graph comprising a transform from a reference frame of a first submap of the cached plurality of submaps to at least one neighbor submap neighboring the first submap. ([0032] alignment module optimizes tiles by smoothing inaccuracies and aligning features within tiles to correct inaccuracies. This may be done for individual tiles or groups of tiles. This is providing a transform between neighboring submaps, and may be used for all tiles along a route. One of ordinary skill would have understood that the maps must be aligned based on some rule set, which is a transform graph, which is necessarily present. [0060] map tiles may be aligned based on pose, and [0039] the closest map tile to the vehicle. This transforms the map tiles based on the vehicle pose, into the vehicle's reference frame based on the vehicle's location.)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Mendonca, in further view of Xu et al. (US 20190266418).
In regards to claim 6, Harada, as modified by Mendonca, teaches the system of claim 1.
Harada, as modified by Mendonca, does not teach: wherein an application program interface executing at the at least one processor is programmed to generate the map request on behalf of the vehicle autonomy system, the vehicle autonomy system comprising at least one of a perception stack, a prediction stack, and a motion planning stack.
However, Xu teaches data representing lane information may be compiled for an autonomous driving stack including a perception layer, a world model management layer, a planning layer, a control layer, and other layers ([0047]). These are a perception stack and a motion planning stack and in combination form a prediction stack.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the mapping system of Harada, as already modified by Mendonca, by incorporating the teachings of Xu such that when a request is made for map information, it is made for an autonomous driving stack including layers devoted to perception, prediction, and planning.
The motivation to do so is that, as acknowledged by Xu, implementing such a stack with these layers, allows for aiding the autonomous vehicle in navigating the driving surface safely and effectively ([0047]).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Mendonca, Sim, and common sense. 
In regards to claim 7, Harada, as modified by Mendonca, teaches the system of claim 1.
Harada, as modified by Mendonca, does not teach: the operations further comprising: generating a perceived local map based on environmental data received from the at least one sensor at the vehicle, the perceived local map describing at least one lane of travel for the vehicle; and
determining, by a multiplexer executed by the at least one processor, that at least one of the cached plurality of submaps does not match the perceived local map, the response to the vehicle autonomy system also being based at least in part on the perceived local map.
However, Sim teaches that when a camera recognizes information around the vehicle, including lane information accurately and the map information is determined to be unreliable, the camera information will be used ([0106]). This is a case in which the map information and the camera information do not match.
One of ordinary skill would have recognized it is conventional and common to process data with a multiplexer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the mapping system of Harada, as already modified by Mendonca, by incorporating the teachings of Sim and common sense such that when map data is determined to be unreliable and camera data is determined to be reliable, camera data may instead be used by the vehicle, which is a situation in which the camera and map information do not match.
The motivation to do so is that, as acknowledged by Sim, this allows for improving the accuracy and safety of autonomous driving ([0023]) and which one of ordinary skill in the art would have recognized extends to manual and semi-autonomous driving as well.

In regards to claim 8, Harada, as modified by Mendonca, teaches the system of claim 1.
Harada, as modified by Mendonca, does not teach: the operations further comprising: 
generating a perceived local map based on environmental data received from the at least one sensor at the vehicle, the perceived local map describing at least one lane of travel for the vehicle; and
providing the perceived local map to a multiplexer executed by the at least one processor. 
Sim teaches cameras may be used by to update map information relating to the surroundings of the vehicle ([0041], [0042]). This is a perceived local map generated from perception data. This information may be determined to be reliable and selected to control the vehicle ([0106]).
One of ordinary skill would have recognized it is conventional and common to provide data to a multiplexer.
It would have been obvious to one of ordinary skill before the effective filing date of the application to modify the mapping system of Harada, as already modified by Mendonca, by incorporating the teachings of Sim and common sense, such that the system may generate map information of the vehicle's surroundings based on the sensors of the vehicle, which can then be provided to a multiplexer.
The motivation to do so is that, as acknowledged by Sim, determining mapping information from sensors allows for improving the accuracy and safety of autonomous driving ([0023]) and which one of ordinary skill in the art would have recognized extends to manual and semi-autonomous driving as well.

In regards to claim 9, Sim teaches the vehicle may be equipped with image sensors that capture image data ([0047], [0048]), and may compare sensed information with map information to update the map information, including specifically lane information ([0076]). Because this is comparing sensed information with map information to update lane information, the system must be able to form an approximation of lane information as perceived by the sensors, this is a perceived lane graph.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the mapping system of Harada, as already modified by Mendonca, Sim, and common sense, by further incorporating the teachings of Sim, such that a lane approximation can be formed by sensors, which can then be used to update map information.
The motivation to do so is that, as acknowledged by Sim, determining mapping information, including lane information, from sensors allows for improving the accuracy and safety of autonomous driving ([0023]) and which one of ordinary skill in the art would have recognized extends to manual and semi-autonomous driving as well.

In regards to claim 10, Sim teaches sensor data may be used to update map information, including lane information ([0076]). This is merging map information and perceived lane information, which is a perceived lane graph.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the mapping system of Harada, as already modified by Mendonca, Sim, and common sense, by further incorporating the teachings of Sim, such that the vehicle may use sensor data to update map information, which includes updating specific map tiles, in response to a request. This is merging submaps and a perceived lane graph.
The motivation to do so is that, as acknowledged by Sim, updating mapping information, including lane information, with sensor information allows for improving the accuracy and safety of autonomous driving ([0023]) and which one of ordinary skill in the art would have recognized extends to manual and semi-autonomous driving as well.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Mendonca, in further view of Sim and Kalai et al. (US 20130147846). 
In regards to claim 12, Harada, as modified by Mendonca, teaches the system of claim 1.
Harada also teaches maps are accessed based on the route the vehicle plans to follow ([0039]) and tiles may be optimized for pose ([0060]). If the vehicle were to depart from one map tile and enter another because of the turn, map data must be accessed because that maneuver is included in the route. As such, because the route itself must incorporate pose, otherwise a vehicle would not be able to travel along it, and the map data is selected based on the route, the submaps too must be generated at least in part based on the pose of the vehicle.
Harada, as modified by Mendonca, does not teach: the operations further comprising:
requesting large radius map data centered around the vehicle;
converting the large radius map data into a plurality of lane graphs; and
determining to re-request the large radius map data, the determining to re-request the large radius map data being based at least in part on the pose data.
However, Sim teaches generating a lane model using equations of curves and GPS coordinates ([0128], [0129]). This model is then used to control the vehicle and based primarily on map information ([0137]). This is converting map information into lane information, which is a lane graph and is transforming route information to lane information ([0134]-[0136]). As such, this acts as a route translator.
Kalai teaches map data may be stored in different zoom levels, with a different radii and different number of map tiles associated with each level ([0033], [0034]). A server may be configured to transmit map information to client devices ([0037]), based on a request ([0042]). This is a large radius map requester, handled by a server. The maps may be requested based upon a current position of the vehicle with the vehicle at the center position ([0063]). Further, Kalai also teaches a map related imaging system that renders a map image based on the received map data ([0030]). This is a map builder. Still further, Kalai teaches the map information may be requested based on a viewing window state, which may be centered on the vehicle, which changes as the vehicle approaches different portions of the route ([0063]). This is an autonomy radius map requester that determines when to re-request map data. Likewise, when the vehicle travels along the route, or even deviates from the route, the pose changes as the vehicle travels and map data then must be re-requested.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the mapping system of Harada, as already modified by Mendonca, by incorporating the teachings of Sim and Kalai, such that the vehicle may determine lane information based at least in part upon map information, which includes the tiles of Harada, as modified by Mendonca, translate the map information into driving route information including lane information, different zoom levels of map information with different associated radii of map tiles may be requested from a server that handles map requests, rendered into a map image, including lane information, and requested dynamically based upon a window of map information centered on the vehicle.
The motivation to determine lane information from map information is that, as acknowledged by Sim, this allows for autonomous driving to be performed even when sensor information is unreliable ([0137]), which allows for safer driving. Likewise, one of ordinary skill in the art would have recognized this advantage extends to manual driving as well. Further, the motivation to determine different levels of zoom and associated map information is that, as acknowledged by Kalai, different zoom levels may have a different number of map tiles associated with them ([0034]) which allows for different levels of information to be requested from a server. The motivation to adapt requesting and determine when to request maps is that, as acknowledged by Kalai, a vehicle may change position and the order of received information may be more efficient and advantageous based on the position of the vehicle ([0063]). One of ordinary skill in the art would have recognized that a map must be stored somewhere and a server allows for a convenient central location that may communicate information to a number of relevant other users. Further one of ordinary skill would have also recognized that a map must be built and rendered in order to be particularly useful to either a user or a vehicle.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Mendonca, in further view of Kalai.
In regards to claim 17, Harada, as modified by Mendonca, teaches the system of claim 1.
Harada, as modified by Mendonca, does not teach: the operations further comprising asynchronously selecting the at least one of the cached plurality of maps, the asynchronous selecting comprising:
receiving an update to a progress of the vehicle along a route; and
selecting the at least one of the cached plurality of maps based at least in part on the update.
Kalai teaches map information may be requested based on a viewing window state, which may be centered on the vehicle, which changes as the vehicle approaches different portions of the route ([0063]). This is a map requester that determines when to request and re-request map data. Further, a server may be configured to transmit map information to client devices ([0037]). The map information is requested by the vehicle based on location from the server and relevant information is sent.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the mapping system of Harada, as already modified by Mendonca, by incorporating the teachings of Kalai, such that the vehicle may request map information from a server based on the progress of the vehicle along a route.
The motivation to adapt requesting and determine when to request maps is that, as acknowledged by Kalai, as a vehicle changes position, the order of received information may be beneficially changed based on the position of the vehicle ([0063]), which may be more efficient and advantageous.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ferguson et al. (US 8948954) teaches a vehicle that can make control determinations based upon a confidence in lane estimation.
Kalai et al. (US 20120143504) teaches prefetching map information for use in guiding a vehicle along a route.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

 /Elaine Gort/ Supervisory Patent Examiner, Art Unit 3661